PER CURIAM.
We affirm appellant’s conviction, but reverse the imposition of prosecution costs imposed without notice or hearing. Appellee, state, has properly conceded it was error to impose these costs, and further, that the written sentence must be remanded to include the length of the sentence, in conformity with the court’s oral pronouncement of 12 months’ incarceration. The reversal of the costs is without prejudice to the state to request the trial court to consider such costs upon notice and hearing.
DELL, POLEN and STEVENSON, JJ., concur.